Exhibit 10.39

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of October 10, 2017, by and between Stephen Kennedy (the “Employee”) and
Histogenics Corporation, a Delaware corporation (the “Company”).

RECITALS:

WHEREAS, the Company is engaged in the business of developing, marketing and
selling regenerative medicine products in the United States and throughout the
world;

WHEREAS, Company and Employee desire that Employee continue to provide the
Company employment services upon the terms and conditions set forth below;

WHEREAS, the Company and Employee previously entered into that certain Amended
and Restated Employment Agreement, dated as of July 29, 2015 (the “Prior
Agreement”, and the date of such Prior Agreement, the “Prior Amendment Date”);
and

WHEREAS, pursuant to the terms of the Prior Agreement, the Company and Employee
desire to amend and restate the Prior Agreement, effective as of the date
hereof, to appoint the Employee as Executive Vice President and Chief Operating
Officer and implement a more competitive compensation and benefit package for
Employee.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:

AGREEMENT:

1.    Duties and Scope of Employment.

(a)    Position. For the term of the Employee’s employment under this Agreement
(the “Employment”), the Company agrees to employ the Employee in the position of
Executive Vice President and Chief Operating Officer. The Employee shall report
to the Company’s Chief Executive Officer.

(b)    Obligations to the Company. During the Employee’s Employment, the
Employee (i) shall devote his full business efforts and time to the Company,
(ii) shall not engage in any other employment, consulting or other business
activity that would create a conflict of interest with the Company, (iii) shall
not assist any person or entity in competing with the Company or in preparing to
compete with the Company and (iv) shall comply with the Company’s policies and
rules, as they may be in effect from time to time. Notwithstanding the
foregoing, the Employee may, subject to prior approval of the Board or Chief
Executive Officer, participate in professional and charitable activities and
serve on boards of directors and boards of advisors of businesses and non-profit
organizations that do not compete with the Company, provided that such
activities do not, individually or in the aggregate, interfere materially with
the performance of the Employee’s duties to the Company.



--------------------------------------------------------------------------------

(c)    No Conflicting Obligations. The Employee represents and warrants to the
Company that the Employee is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with the Employee’s obligations
under this Agreement. The Employee represents and warrants that the Employee
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which the Employee
or any other person has any right, title or interest and that his Employment
will not infringe or violate the rights of any other person. The Employee
represents and warrants to the Company that the Employee has returned all
property and confidential information belonging to any prior employer.

(d)    Effective Date. The Employee shall assume the role of Executive Vice
President and Chief Operating Officer on October 12, 2017.

(e)    Definitions. Certain capitalized terms are defined in Section 9.

2.    Cash and Incentive Compensation.

(a)    Salary. The Company shall pay the Employee as compensation a base salary
at a gross annual rate of not less than $375,000. Such salary shall be payable
in accordance with the Company’s standard payroll procedures.

(b)    Incentive Bonuses. The Employee shall be eligible for an annual incentive
bonus with a target amount equal to 40% of the Employee’s Base Salary. Such
bonus (if any) shall be awarded based on objective or subjective criteria
established in advance by the Board or the Compensation Committee of the Board.
The determinations of the Board or its Compensation Committee with respect to
such bonus shall be final and binding. Any incentive bonus for a fiscal year
shall in no event be paid later than 90 days after the close of such fiscal
year. The Employee shall not be entitled to an incentive bonus if he is not
employed by the Company on the date when such bonus is payable. The amount of
any incentive bonus for the fiscal year in which the Employee’s Employment
begins shall be prorated, based on the number of days of Employment during such
fiscal year.

(c)    Stock Options.

Subject to the approval of the Board or the Compensation Committee of the Board,
the Company shall grant the Employee an option to purchase an additional 50,000
shares of the Company’s Common Stock (the “Option”). The Option shall be granted
upon the effective date of the Employee’s appointment at the closing stock price
on the date of the Agreement. The per-share exercise price of the Option shall
be equal to the fair market value per share of the Company’s Common Stock on the
date the Option is granted, as determined by the Board or its Compensation
Committee. The term of the Option shall be 10 years, subject to earlier
expiration in the event of the termination of the Employee’s Employment. The
grant of the Option shall be subject to the terms and conditions set forth in
the Plan and in the Company’s standard form of Stock Option Agreement. The
Employee shall vest in 25% of the Option shares after the first 12 months of
continuous service and shall vest in the remaining Option shares in equal
monthly installments over the next three years of continuous service. Vesting of
the Option shall accelerate in full if (i) the Company is subject to a Change in
Control before the Employee’s service with the Company terminates and (ii) the
Employee is subject to an Involuntary Termination within 12 months after such
Change in Control.

 

2



--------------------------------------------------------------------------------

3.    Vacation and Employee Benefits. During his Employment, the Employee shall
be eligible for paid vacations in accordance with the Company’s vacation policy,
as it may be amended from time to time; provided, however, that in no event will
the Employee be entitled to fewer than four weeks’ paid vacation per year.
During his Employment, the Employee shall also be eligible to participate in the
employee benefit plans maintained by the Company, subject in each case to the
generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.

4.    Business Expenses. During his Employment, the Employee shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with the Employee’s duties hereunder. The Company shall
reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies. Any reimbursement shall (a) be paid
promptly but not later than the last day of the calendar year following the year
in which the expense was incurred, (b) not be affected by any other expenses
that are eligible for reimbursement in any calendar year and (c) not be subject
to liquidation or exchange for another benefit.

5.    Term of Employment.

(a)    Employment at Will. The Employee’s Employment with the Company shall be
“at will,” meaning that either the Employee or the Company shall be entitled to
terminate the Employee’s Employment at any time and for any reason, with or
without Cause. Any contrary representations that may have been made to the
Employee shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Employee and the Company on the “at
will” nature of the Employee’s Employment, which may only be changed in an
express written agreement signed by the Employee and a duly authorized officer
of the Company. The termination of the Employee’s Employment shall not limit or
otherwise affect his obligations under Section 7 below.

(b)    Rights upon Termination. Except as expressly provided in Section 6 below,
upon the termination of the Employee’s Employment, the Employee shall be
entitled only to the compensation, benefits and expense reimbursements that the
Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

6.    Termination Benefits.

(a)    Preconditions. Any other provision of this Agreement notwithstanding, the
remaining Subsections of this Section 6 shall not apply unless each of the
following requirements is satisfied:

(i)    The Employee has executed a general release of all claims in a form
prescribed by the Company. The Employee shall execute and return the release on
or before the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline shall in no event be later than 50 days after
the Employee’s Separation. If the Employee fails to return the release on or
before the Release Deadline, or if the Employee revokes the release, then the
Employee shall not be entitled to the benefits described in this Section 6.

 

3



--------------------------------------------------------------------------------

(ii)    The Employee has returned all property of the Company in the Employee’s
possession.

(iii)    If requested by the Board, the Employee has resigned as a member of the
Board and as a member of the boards of directors of all subsidiaries of the
Company, to the extent applicable.

(b)    Severance Pay. If, during the term of this Agreement, the Employee is
subject to an Involuntary Termination, then the Company shall pay the Employee
an amount equal to the Employee’s Base Salary for a period of nine months
following the Separation (the “Continuation Period”). Such severance payments
shall be paid at the Base Salary rate in effect at the time of the Separation
and in accordance with the Company’s standard payroll procedures. The severance
payments shall commence within 60 days after the Employee’s Separation and, once
they commence, shall include any unpaid amounts accrued from the date of the
Employee’s Separation. However, if the 60-day period described in the preceding
sentence spans two calendar years, then the payments shall in any event begin in
the second calendar year. In addition, The Company shall pay the Employee any
accrued benefits, including earned but unpaid salary, earned but unpaid
incentive bonuses, accrued and unused vacation time, unreimbursed business
expenses, and any vested benefits under the Company’s benefit plans.

(c)    Health Insurance. If, during the period of Employment, the Employee is
subject to an Involuntary Termination, and if the Employee elects to continue
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) for the Employee and, if applicable, his dependents following the
Separation, then the Company shall pay the employer portion of the monthly
premium under COBRA for the Employee and, if applicable, such dependents until
the earliest of (i) the close of the Continuation Period, (ii) the expiration of
the Employee’s continuation coverage under COBRA or (iii) the date when the
Employee receives substantially equivalent health insurance coverage in
connection with new employment or self-employment.

7.    Confidential Information and Intellectual Property Assignment Agreement.
The Confidential Information and Intellectual Property Assignment Agreement
entered into between Employee and the Company dated July 12, 2013 shall remain
in full force and effect and is incorporated herein by this reference.

8.    Successors.

(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

 

4



--------------------------------------------------------------------------------

(b)    Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.    Definitions. The following terms shall have the meaning set forth below
wherever they are used in this Agreement:

(a)    Base Salary. The term “Base Salary” shall mean the annual compensation
specified in Section 2(a), together with any increases in such compensation that
the Company may grant from time to time.

(b)    Cause. The term “Cause” shall mean a good faith determination by the
Board of any of the following:

(i)    An unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(ii)    A material breach by the Employee of any agreement between the Employee
and the Company provided that the Company provides 15 days written notice of the
material breach, and the Employee fails to remedy the condition within 15 days
after receiving the Company’s notice;

(iii)    A material failure by the Employee to comply with the Company’s written
policies or rules after receiving written notification of such failure from the
Board provided that the Company provides 15 days written notice of the material
failure, and the Employee fails to remedy the condition within 15 days after
receiving the Company’s notice;

(iv)    The sale, possession or use of illegal drugs by the Employee or habitual
intoxication of the Employee on the premises of the Company or a customer or
business partner of the Company or while conducting Company business;

(v)    The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(vi)    The Employee’s gross negligence or willful misconduct in the course of
performing service to the Company;

(vii)    A continuing failure by the Employee to perform reasonably assigned
duties after receiving written notification of such failure from the Board; or

(viii)    A failure by the Employee to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Employee’s cooperation.

 

5



--------------------------------------------------------------------------------

(c)    Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in the Plan.

(d)    Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

(e)    Involuntary Termination. The term “Involuntary Termination” shall mean
either (a) the Employee’s Termination Without Cause or (b) the Employee’s
Resignation for Good Reason.

(f)    Plan. The term “Plan” shall mean the Histogenics Corporation 2012 Equity
Incentive Plan or the Histogenics Corporation 2013 Equity Incentive Plan.

(g)    Resignation for Good Reason. The term “Resignation for Good Reason” shall
mean a Separation as a result of the Employee’s resignation after one of the
following conditions has come into existence without the Employee’s consent:

(i)    A material reduction in the Employee’s Base Salary;

(ii)    A change in the Employee’s title or position with the Company that
materially reduces the Employee’s level of authority or responsibility;

(iii)    A relocation of the Employee’s principal workplace by more than 40
miles; or

(iv)    A material breach by the Company of its obligations under this
Agreement.

A Resignation for Good Reason shall not be deemed to have occurred unless the
Employee gives the Company written notice of the condition within 15 days after
the condition comes into existence and the Company fails to remedy the condition
within 15 days after receiving the Employee’s written notice.

(h)    Separation. The term “Separation” shall mean a “separation from service,”
as defined in the regulations under Section 409A of the Code.

(i)    Termination Without Cause. The term “Termination Without Cause” shall
mean a Separation as a result of a termination of the Employee’s employment by
the Company without Cause, provided the Employee is willing and able to continue
performing services within the meaning of Treasury Regulation 1.409A-1(n)(1).

 

6



--------------------------------------------------------------------------------

10.    Indemnification and D&O Insurance. The Employee shall enter into the
Company’s standard Indemnification Agreement for its directors and officers.
During the term of the Employee’s Employment, the Employee will be named as an
insured on the directors’ and officers’ liability insurance policy currently
maintained, or as may be maintained by the Company from time to time, at the
same level of coverage applicable to active directors and officers.

11.    Miscellaneous Provisions.

(a)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to the Employee at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer or
director of the Company (other than the Employee). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

(c)    Whole Agreement. This Agreement supersedes all other agreements,
representations or understandings (whether oral or written and whether express
or implied), including, without limitation, the Prior Agreement, that are not
expressly set forth in this Agreement have been made or entered into by either
party with respect to the subject matter hereof. This Agreement and the
Confidential Information and Intellectual Property Assignment Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof.

(d)    Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each periodic salary continuation payment
under Section 6(b) is hereby designated as a separate payment. If the Company
determines that the Employee is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then (i) the salary continuation payments under Section 6(b),
to the extent that they are subject to Section 409A of the Code, shall commence
on the first business day following (A) expiration of the six-month period
measured from the Employee’s Separation or (B) the date of the Employee’s death
and (ii) the installments that otherwise would have been paid prior to such date
shall be paid in a lump sum when such salary continuation payments commence. The
Company shall not have a duty to design its compensation policies in a manner
that minimizes the Employee’s tax liabilities, and the Employee shall not make
any claim against the Company or the Board related to tax liabilities arising
from the Employee’s compensation.

 

7



--------------------------------------------------------------------------------

(e)    Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Massachusetts (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage or any
other reason, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

(f)    No Assignment. This Agreement and all rights and obligations of the
Employee hereunder are personal to the Employee and may not be transferred or
assigned by the Employee at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of page left blank intentionally.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Stephen Kennedy Stephen Kennedy

 

HISTOGENICS CORPORATION By:  

/s/ Adam Gridley

Title:   President and Chief Executive Officer

 

9